DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2020, 6/2/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 30 is objected to because of the following informalities:  In claim 30, line 1, the limitation of “claim 28” should be corrected into “claim 29”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-29, 31-32, 34-35, 39-40, 42-43, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed (US 2015/0179815).
Regarding claim 26, Ahmed discloses, in at least figure 8 and related text, an apparatus comprising: 
a gate (102, [23]) comprising a metal ([23]); 

a second layer (106, [26]-[27]) adjacent to the first layer (104, [25]), the second layer (106, [26]) comprising a second material ([26]-[27]); 
a third layer (108, [28]) adjacent to the second layer (106, [26]-[27]), the third layer (108, [28]) comprising a third material including an amorphous metal oxide ([28]); 
a fourth layer (110, [29]) adjacent to the third layer (108, [28]), the fourth layer(110, [29]) comprising a fourth material ([29]), wherein the second ([26]-[27]) and fourth materials ([29]) are different than the third material (108, [28]); 
a source (114, [31]) partially adjacent to the fourth layer (110, [29]); and 
a drain (116, [31]) partially adjacent to the fourth layer (110, [29]).
Regarding claim 27, Ahmed discloses the apparatus of claim 26 as described above.
Ahmed further discloses, in at least figure 8 and related text, the dielectric material (material of 104, [25]) is a high-K dielectric material, which includes one or more of: hafnium silicate, zirconium silicate, hafnium dioxide ([25]), zirconium dioxide ([25]), aluminum oxide ([25]), or nitride hafnium silicate.
Regarding claim 28, Ahmed discloses the apparatus of claim 26 as described above.
Ahmed further discloses, in at least figure 8 and related text, the dielectric material (material of 104, [25]) is a high-K dielectric material ([25]) which includes one or more of: Hf ([25]), Si, 0 ([25]), Zr ([25]), Al ([25]), or N.
Regarding claim 29, Ahmed discloses the apparatus of claim 26 as described above.

Regarding claim 31, Ahmed discloses the apparatus of claim 26 as described above.
Ahmed further discloses, in at least figure 8 and related text, the second (material of 106, [26]-[27]) or fourth materials (material of 110, [29]) include one or more of: In ([26]-[27]), Ga ([26]-[27]), Zn ([26]-[27], [29]), O ([26]-[27], [29]), Y, Sn, Ge, Si, Mo, Se, W, S, or Te.
Regarding claim 32, Ahmed discloses the apparatus of claim 26 as described above.
Ahmed further discloses, in at least figure 8 and related text, the second (material of 106, [26]-[27]) and fourth (material of 110, [29]) materials are different.
Regarding claim 34, Ahmed discloses the apparatus of claim 26 as described above.
Ahmed further discloses, in at least figure 8 and related text, the amorphous metal oxide of the third layer (108, [28]) includes Indium gallium zinc oxide (IGZO) ([28]).
Regarding claim 35, Ahmed discloses the apparatus of claim 26 as described above.
Ahmed further discloses, in at least figure 8 and related text, the third layer (108, [28]) includes one or more of: In ([28]), Ga ([28]), Zn ([28]), or O ([28]).
Regarding claim 39, Ahmed discloses the apparatus of claim 26 as described above.
Ahmed further discloses, in at least figure 8 and related text, the first layer (104, [25]) has a thickness in range of 2 nm to 10 nm ([25]).
Regarding claim 40, Ahmed discloses the apparatus of claim 26 as described above.

Regarding claim 42, Ahmed discloses the apparatus of claim 26 as described above.
Ahmed further discloses, in at least figure 8 and related text, the source (114, [31]) and drain (116, [31]) comprise a material which includes one or more of: Ti ([32]), N ([32]), Ta, W, C, Pt, Cr, Hf, or Ta.
Regarding claim 43, Ahmed discloses the apparatus of claim 26 as described above.
Ahmed further discloses, in at least figure 8 and related text, the source (114, [31]) and drain (116, [31]) are separated by an insulator (118, [33]) comprising O ([33]).
Regarding claim 45, Ahmed discloses the apparatus of claim 26 as described above.
The claimed limitation of “the gate is biased by a voltage in a range of - 0.7 V to 3.3V” has no patentable weight because it is interpreted as operational property.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 2015/0179815) in view of Lupino (US 2015/0249096).
Regarding claim 30, Ahmed discloses the apparatus of claim 28 as described above.
2, WS2, MoSe2, WSe2, or MoTe2.
Lupino teaches, in paragraph [531], the device comprising the TMDs include one or more of: MoS2 ([531]), WS2, MoSe2, WSe2, or MoTe2, for the purpose of providing hybrid TFT thereby improving higher mobility and speed ([531]).
Ahmed and Lupino are analogous art because they both are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ahmed with the specified features of Lupino because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Ahmed to have the TMDs including one or more of: MoS2, WS2, MoSe2, WSe2, or MoTe2, as taught by Lupino, for the purpose of providing hybrid TFT thereby improving higher mobility and speed ([531], Lupino).
Claims 33, 36-37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 2015/0179815) in view of Ikeda (US 2017/0141230).
Regarding claim 33, Ahmed discloses the apparatus of claim 26 as described above.
Ahmed does not explicitly disclose the second and fourth materials are same.
Ikeda teaches, in at least figure 5C and related text, the device comprising the second (c1, [79]) and fourth (c3, [79]) materials are same ([79]), for the purpose of providing thin film transistors having a hetero channel in which InGaSiO having high hydrogen sintering resistance 
Ahmed and Ikeda are analogous art because they both are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ahmed with the specified features of Ikeda because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Ahmed to have the second and fourth materials being same, as taught by Ikeda, for the purpose of providing thin film transistors having a hetero channel in which InGaSiO having high hydrogen sintering resistance and an oxide semiconductor for which high mobility characteristics can be expected (e.g. InGaZnO) are combined ([70], Ikeda).
Regarding claim 36, Ahmed discloses the apparatus of claim 26 as described above.
Ahmed does not explicitly disclose the second, third, and fourth layers have a combined thickness less than 60 nm.
Ikeda teaches, in at least figure 5C and related text, the device comprising the second (c1, [79]), third (c2, [79]), and fourth (c3, [79]) layers have a combined thickness less than 60 nm ([79]), for the purpose of providing thin film transistors having a hetero channel in which InGaSiO having high hydrogen sintering resistance and an oxide semiconductor for which high mobility characteristics can be expected (e.g. InGaZnO) are combined ([70]).
Ahmed and Ikeda are analogous art because they both are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Ahmed to have the second, third, and fourth layers having a combined thickness less than 60 nm, as taught by Ikeda, for the purpose of providing thin film transistors having a hetero channel in which InGaSiO having high hydrogen sintering resistance and an oxide semiconductor for which high mobility characteristics can be expected (e.g. InGaZnO) are combined ([70], Ikeda).
Regarding claim 37, Ahmed discloses the apparatus of claim 26 as described above.
Ahmed does not explicitly disclose each of the second, third, and fourth layers have a thickness in a range of 2 nm to 20 nm.
Ikeda teaches, in at least figure 5C and related text, the device comprising each of the second (c1, [79]), third (c2, [79]), and fourth (c3, [79]) layers have a thickness in a range of 2 nm to 20 nm ([79]), for the purpose of providing thin film transistors having a hetero channel in which InGaSiO having high hydrogen sintering resistance and an oxide semiconductor for which high mobility characteristics can be expected (e.g. InGaZnO) are combined ([70]).
Ahmed and Ikeda are analogous art because they both are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ahmed with the specified features of Ikeda because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Ahmed 
Regarding claim 41, Ahmed discloses the apparatus of claim 26 as described above.
Ahmed does not explicitly disclose the metal of the gate includes one or more of: Ti, N, Ta, W, C, Pt, Cr, Hf, or Ta.
Ikeda teaches, in at least figure 5C and related text, the device comprising the metal of the gate (31, [31]) includes one or more of: Ti ([31]), N ([31]), Ta ([31]), W ([31]), C, Pt, Cr, Hf, or Ta ([31]), for the purpose of providing thin film transistors having a hetero channel in which InGaSiO having high hydrogen sintering resistance and an oxide semiconductor for which high mobility characteristics can be expected (e.g. InGaZnO) are combined ([70]).
Ahmed and Ikeda are analogous art because they both are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ahmed with the specified features of Ikeda because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Ahmed to have the metal of the gate including one or more of: Ti, N, Ta, W, C, Pt, Cr, Hf, or Ta, as taught by Ikeda, for the purpose of providing thin film transistors having a hetero channel in .
Claims 38 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 2015/0179815).
Regarding claim 38, Ahmed discloses the apparatus of claim 26 as described above.
Ahmed does not explicitly disclose each of the second, third, and fourth layers have a length in a range of 30 nm to 180 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the length of each of the second, third, and fourth layers as claimed in claim 38 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the length of each of the second, third, and fourth layers as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- each of the second, third, and fourth layers have a length in a range of 30 nm to 180 nm) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 44, Ahmed discloses the apparatus of claim 26 as described above.
Ahmed does not explicitly disclose a distance in a range of 10 nm to 80 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the separated distance of the source and drain as claimed in claim 44 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the separated distance of the source and drain as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- a distance in a range of 10 nm to 80 nm) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 2015/0179815) in view of Yamazaki (US 6787806).
Regarding claim 46, Ahmed discloses, in at least figure 8 and related text, an apparatus comprising: 
a thin film transistor (TFT) including: 
a gate (102, [23]) comprising a metal ([23]); 
a first layer (104, [25]) adjacent to the gate (102, [23]), the first layer (104, [25]) comprising a dielectric material ([25]); 
a second layer (106, [26]-[27]) adjacent to the first layer (104, [25]), the second layer (106, [26]) comprising a second material ([26]-[27]); 

a fourth layer (110, [29]) adjacent to the third layer (108, [28]), the fourth layer(110, [29]) comprising a fourth material ([29]), wherein the second ([26]-[27]) and fourth materials ([29]) are different than the third material (108, [28]); 
a source (114, [31]) partially adjacent to the fourth layer (110, [29]); and 
a drain (116, [31]) partially adjacent to the fourth layer (110, [29]).
Ahmed does not explicitly disclose a capacitor coupled the TFT; a word-line coupled to a gate of the TFT; and a bit-line coupled to the source/drain of the TFT.
Yamazaki teaches, in at least figures 10, 11, and related text, the device comprising a capacitor (124, col. 18/ line 52- col. 19/ line 42) coupled the TFT (123, col. 18/ line 52- col. 19/ line 42); a word-line (121, col. 18/ line 52- col. 19/ line 42) coupled to a gate of the TFT (123, col. 18/ line 52- col. 19/ line 42); and a bit-line (122, col. 18/ line 52- col. 19/ line 42) coupled to the source/drain of the TFT (col. 18/ line 52- col. 19/ line 42, figures), for the purpose of providing reduced leak current, low-cost/high-integration, and increased data storage reliability for DRAM cells (col. 19/ lines 31-38).
Ahmed and Yamazaki are analogous art because they both are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ahmed with the specified features of Yamazaki because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Ahmed .
Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 2015/0179815) in view of Yamazaki (US 6787806), and further in view of Le (US 2019/0355725).
Regarding claim 46, Ahmed in view of Yamazaki discloses the apparatus of claim 46 as described above.
Ahmed in view of Yamazaki does not explicitly disclose the TFT and the capacitor are positioned in back-end-on-line (BEOL) of a die.
Le teaches, in at least figures 13B and related text, the device comprising the TFT (201, [50]) and the capacitor (“MIM capacitor”, [50]) are positioned in back-end-on-line (BEOL) of a die ([50], figure), for the purpose of providing reduced leakage, reduced cost, and reduced cell area with TFT-based DRAM ([23]).
Ahmed, Yamazaki, and Le are analogous art because they all are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ahmed in view of Yamazaki with the specified features of Le because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Ahmed in view of Yamazaki to have the TFT and the capacitor being positioned in back-end-on-line 
Regarding claim 48, Ahmed in view of Yamazaki and Le discloses the apparatus of claim 47 as described above.
Le further teaches, in at least figures 13B and related text, one or more circuitries (1302, [50]) positioned in front- end-of-line (FEOL) of the die, wherein the one or more circuitries (1302, [50]) are coupled to the bit-line and/or word-line ([50], figure), for the purpose of providing reduced leakage, reduced cost, and reduced cell area with TFT-based DRAM ([23]).
Claims 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Le (US 2019/0355725) in view of Ahmed (US 2015/0179815).
Regarding claim 49, Le discloses, in at least figures 12A, 12B, 14 and related text, a system comprising: 
a processor (1440, [52]); 
a memory (1430, [52]) coupled to the processor (1440, [52]), the memory including: 
a gate (273, [34]) comprising a metal ([34]); 
a first layer (245, [41]) adjacent to the gate, the first layer (245, [41]) comprising a dielectric material ([41]); and 
a wireless interface ([52]) to allow the processor (1440, [52]) to couple to another device (“antenna”, [52]).
Le does not explicitly disclose a second layer adjacent to the first layer, the second layer comprising a second material; a third layer adjacent to the second layer, the third layer comprising a third material including an amorphous metal oxide; a fourth layer adjacent to the 
Ahmed teaches, in at least figure 8 and related text, the thin film transistor (TFT) comprising a second layer (106, [26]-[27]) adjacent to the first layer (104, [25]), the second layer (106, [26]) comprising a second material ([26]-[27]); a third layer (108, [28]) adjacent to the second layer (106, [26]-[27]), the third layer (108, [28]) comprising a third material including an amorphous metal oxide ([28]); a fourth layer (110, [29]) adjacent to the third layer (108, [28]), the fourth layer(110, [29]) comprising a fourth material ([29]), wherein the second ([26]-[27]) and fourth materials ([29]) are different than the third material (108, [28]); a source (114, [31]) partially adjacent to the fourth layer (110, [29]); and a drain (116, [31]) partially adjacent to the fourth layer (110, [29]), for the purpose of providing very high mobility of IGZO TFTs ([19]) thereby improving speed of TFTs.
Ahmed and Le are analogous art because they all are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Le with the specified features of Ahmed because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Le to have the second layer adjacent to the first layer, the second layer comprising a second material; the third layer adjacent to the second layer, the third layer comprising a third material including an amorphous metal oxide; the fourth layer adjacent to the third layer, the fourth layer comprising a fourth material, wherein the second and fourth materials are different than the 
Regarding claim 50, Le in view of Ahmed discloses the system of claim 49 as described above.
Ahmed further teaches, in at least figure 8 and related text, the second (material of 106, [26]-[27]) or fourth materials include one or more of: c axis aligned crystalline Indium gallium zinc oxide (IGZO), crystalline IGZO ([27]), Yttrium-doped zinc oxide (YZO), Zinc oxide (ZnO), Indium Zinc Oxide (IZO), Zinc tin oxide (ZTO), low temperature (LT) poly Si, LT poly Germanium (Ge), or transmission metal di-chalcogenides (TMDs), for the purpose of providing very high mobility of IGZO TFTs ([19]) thereby improving speed of TFTs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG-HO KIM/             Primary Examiner, Art Unit 2811